         Case 7:20-cv-08255-PMH Document 18 Filed 01/15/21 Page 1 of 1
                                                             885 3rd Avenue
                                                             New York, New York 10022
                                                             Tel: +1.212.906.1200
                                                             www.lw.com

                                                             FIRM / AFFILIATE OFFICES
                                                             Barcelona        Moscow
                                                             Beijing          Munich
                                                             Boston           New York
                                                             Brussels         Orange County
                                                             Century City     Paris
                                                             Chicago          Riyadh

January 15, 2021                                             Dubai            Rome
                                                             Düsseldorf       San Diego
                                                             Frankfurt        San Francisco
                                                             Hamburg          Seoul
                                                             Hong Kong        Shanghai
                                                             Houston          Silicon Valley
                                                             London           Singapore
                                                             Los Angeles      Tokyo
VIA ECF                                                      Madrid           Washington, D.C.
                                                             Milan
The Honorable Philip M. Halpern
United States District Judge
Southern District of New York
500 Pearl Street, Room 1950
New York, New York 10007


              Re: Allele Biotechnology and Pharmaceuticals, Inc. v. Regeneron
                 Pharmaceuticals, Inc. (7:20-cv-8255) - Consent Extension Request

Dear Judge Halpern:

       We represent Defendant Regeneron Pharmaceuticals, Inc. in the above-referenced matter.
We write with opposing counsel’s consent to request a 45 day extension of the deadline to
answer, move, or otherwise respond to the complaint. Extending the current deadline from
January 21, 2021 to March 8, 2021 would afford counsel necessary time to fully review the
complaint before preparing a response.

       There have been no prior requests for such an extension. We appreciate Your Honor’s
consideration of this request.

                                           Respectfully submitted,

                                           /s/ Arlene Lee Chow
                                           Arlene Lee Chow


cc:    All Counsel of Record (via ECF)
